Exhibit 10.24.2

 

LOGO [g445999cm-1.jpg]

26 November 2012

To: NATIONAL CINEMEDIA, LLC

Attn: David Oddo

E Mail Address: DAVID.ODDO@NCM.COM

CANCELLATION of Transaction Ref. No. HR6K9 (the “Original Transaction”).

THIS CONFIRMATION AMENDS AND RESTATES IN ITS ENTIRETY THE PREVIOUS CONFIRMATION
FOR THIS TRANSACTION.

Re: USD 137,500,000 (amended to USD 56,250,000.00 as of 27 April 2012)
transaction entered into between MORGAN STANLEY CAPITAL SERVICES LLC (‘Party A’)
and NATIONAL CINEMEDIA, LLC (‘Party B’) with a Trade Date of 2 March 2007 and
maturing on 13 February 2015

Dear Sir or Madam:

The purpose of this letter (this “Confirmation”) is to confirm the terms on
which it has been agreed to cancel the Original Transaction. Such cancellation
constitutes a “Transaction” under the 2002 ISDA Master Agreement dated as of
2 March 2007 between Party A and Party B (the “Agreement”) and this Confirmation
constitutes a “Confirmation” as referred to in, and supplements, forms part of,
and is subject to, the Agreement.

Accordingly, with effect from 26 November 2012 (the “Effective Date”) the
Original Transaction shall be cancelled, and Party A MORGAN STANLEY CAPITAL
SERVICES LLC and Party B shall each be released and discharged from their
respective rights and obligations thereunder; provided however, that such
release and discharge shall not affect any rights, liabilities or obligations of
either party with respect to payments or other obligations due and payable or
due to be performed on or prior to the Effective Date and all such payments and
obligations shall be paid or performed by the relevant party in accordance with
the terms of the Original Transaction as in effect prior to the Effective Date.

 

Unwind Payment:            Further, in consideration for the cancellation of the
Transaction NATIONAL CINEMEDIA, LLC shall pay to MORGAN STANLEY CAPITAL SERVICES
LLC the amount of USD 6,339,600.00 for value 26 November 2012

Other Provisions:

None



--------------------------------------------------------------------------------

 

LOGO [g445999cm-1.jpg]

Confirmation:

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation, our Reference No. HR6K9, and
returning it to us by sending to us a facsimile substantially similar to this
facsimile which sets forth the material terms of the Transaction to which this
Confirmation relates and indicates agreement to those terms.

We are delighted to have executed this Transaction with you and look forward to
working with you again.

 

Yours sincerely,

MORGAN STANLEY CAPITAL SERVICES LLC

By:  

/s/ David Flowerdew

Name: David Flowerdew Title: Vice President Confirmed as of the date first
written above: NATIONAL CINEMEDIA, LLC By: National Cinemedia, Inc., its manager
By:  

/s/ Gary W. Ferrera

Name: Gary W. Ferrera Title: EVP/CFO